Citation Nr: 0218832	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  94-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left foot, including post-
traumatic arthritis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right foot, 
including osteoarthritis.

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh. 

4.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right forearm.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 RO decision which 
denied the veteran's claim for higher ratings for 
residuals of shell fragment wounds to the feet, left 
thigh, and right forearm.  In May 1997 and November 1998, 
the Board remanded the veteran's claims to the RO for 
further evidentiary development.  

In December 2000, the undersigned Member granted the 
veteran's motion to advance his case on the docket.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  The veteran residuals of a shell fragment wound of the 
left foot consist of post-traumatic arthritis with pain 
and diminished range of motion on flare-ups, small 
asymptomatic scars, and no muscle damage.

2.  The veteran's residuals of a shell fragment wound of 
the right foot consist of:  osteoarthritis; small 
asymptomatic scars; and no muscle damage.

3.  The veteran's residuals of a shell fragment wound of 
the left thigh consist of small asymptomatic scars, no 
muscle damage, no limitation of motion, and no resultant 
functional impairment.

4.  The veteran's residuals of a shell fragment wound of 
the right forearm consist of small asymptomatic scars, and 
slight muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a shell fragment wound to the left foot, 
including post-traumatic arthritis, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 4.73, 
Diagnostic Codes 5010, 5271, 5310 (2002).

2.  The criteria for an increased rating, to 10 percent, 
for residuals of a shell fragment wound of the right foot, 
including osteoarthritis, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 4.73 
Diagnostic Codes 5010, 5271, 5310 (2002). 

3.  The criteria for an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804, 7805 (effective August 30, 2002).

4.  The criteria for an increased (compensable) rating for 
residuals of a shell fragment wound of the right forearm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (effective August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1943 to 
September 1945.

In February 1945, the veteran sustained multiple shrapnel 
wounds to the feet, left thigh, and right forearm.  
Specifically, he sustained a penetrating wound to the left 
heel; the wound was located about the lateral aspect of 
the left foot; it was noted he had a foreign body in the 
os calcis; and the injury was classified as moderate.  It 
was noted his left os calcis was fractured secondary to 
the shrapnel injury.  He sustained a perforating wound to 
the right heel, which was located about the medial to 
lateral aspect; and this injury was classified as 
moderate.  He sustained a slight injury to the antero-
lateral aspect of the left thigh.  He sustained a 
penetrating wound to the right forearm, and a foreign body 
was located in the upper third of the ulna; and this 
injury was described as slight.  He underwent debridement 
of his wounds, and dressings were applied.  

In early March 1945, it was noted that the veteran had 
sustained a "moderately severe" wound to the left heel, a 
"mild" perforating wound to the right foot, a "moderately 
severe" wound to the left thigh, and a "moderately severe" 
penetrating wound to the right forearm.  It was noted he 
had sustained a penetrating incomplete fracture of the 
right ulna; and he had embedded foreign bodies in the left 
os calcis and right ulna.  He underwent surgery for 
removal of the fragments.  

In April 1945, it was noted the veteran had full weight 
bearing and complained of some left foot numbness.  In 
June 1945, it was noted that he had limitation of 
prolonged weight bearing and locomotion, which were 
described as sequale of his shrapnel wounds.  On 
examination in June 1945, it was noted he had a healed 
semi-circular incision over the posterior aspect of the 
upper border of the left os calcis.  Motion of the left 
ankle was complete in the antero-posterior direction; 
inversion was essentially nonexistent; and eversion was 
possible for approximately 10 degrees.  There was no 
synovial thickening or swelling of the left ankle.  All 
scars were well-healed and non-adherent.  With regard to 
the veteran's subjective complaints, it was noted that the 
veteran reported having left foot pain on walking more 
than a mile and on prolonged standing.  The examiner 
commented that the veteran would require approximately 6 
weeks of reconditioning and physiotherapy in an effort to 
obtain increased motion in the sub-astragalar joint.  His 
prognosis was noted as depending primarily on the presence 
or absence of hypertrophic changes in the subastragalar 
and midtarsal joints. 

A September 1945 certificate of disability for discharge 
reflects that the veteran's residuals of the left foot 
included limitation of prolonged weight-bearing and 
locomotion.  It was also noted that he had a mild gait 
impediment. 

By an October 1945 RO decision, service connection for 
residuals of multiple shrapnel wounds to both feet, the 
left leg, right arm and buttocks, and a fracture of the 
left os calcis and right ulna was granted. 

A March 1946 VA examination report shows that the veteran 
reported that his left foot tired easily on walking, and 
he had limited motion of the left foot.  On examination, 
it was noted that he had 3 puncture scars located on the 
lateral-posterior surface of the left foot.  He had no 
tenderness or limitation of motion.  He had a slight limp.  
There was an injury to the fascia.  He had a puncture scar 
on the lateral medial surface of the right foot with no 
tenderness or limitation of motion, and there was an 
injury to the fascia.  It was noted that he had an oblique 
scar which was 1 1/2 inches in length and was located about 
the medial aspect of the upper 1/3 of the left leg.  It 
was noted that he had no tenderness, muscle injury, or 
limitation of motion.  He had a puncture scar which was 
located 2 inches below the right elbow and about the 
posterior surface.  He had no tenderness, limitation of 
motion, or muscle injury.  X-rays revealed a small bony 
spur which was 2-3 millimeters in length and located off 
of the posterior portion of the upper border of the left 
os calcis or at the attachment of the tendo-Achilles which 
had no pathological significance.  It was noted that there 
was no evidence of any other type of abnormalities or 
pathology, either old or recent, to both feet and there 
was no evidence of an opaque foreign body to either the 
right or left foot.  The diagnoses included a bony spur of 
the left os calcis. 

By a March 1946 RO decision, the veteran was assigned a 20 
percent rating for residuals of a shrapnel wound of the 
left foot, and this rating has since not been changed.  
The veteran's other residuals of shrapnel wounds of the 
right foot, left thigh and right forearm were evaluated as 
noncompensable, and these ratings have not been changed.  

A March 1949 statement from the Acuff Clinic reflects that 
the veteran reported that he had continual pain in the 
right foot, particularly when going up and down the 
stairs.  He had no pain with rest, and he had no edema of 
the feet and ankles at any time.  On examination, he had 
multiple superficial scars of the right upper extremity 
and both lower extremities, about the posterior aspect.  
All scars were small, superficial, and involved no tissue 
loss.  There was a scar evidencing a through-and-through 
wound of the right os calcis that was somewhat tender on 
palpation.  There was no evidence of infection.  It was 
noted that there was no evidence of nerve involvement, and 
no limitation of motion of any joints of the lower 
extremities.  The diagnoses included residuals of multiple 
small superficial shrapnel wounds, and a perforating 
compound fracture to the right os calcis, healed. 

A February 1996 VA feet examination report shows that the 
veteran said he could walk but did have some difficulty if 
he had to walk for a distance.  On examination of the left 
foot, there were no significant scars.  Pulses were normal 
and reflexes unremarkable.  The skin was warm and 
unremarkable.  The examiner noted that both feet seem to 
give him some trouble.  There was a definite irregularity 
and tenderness of the left os calcis (which was in the 
area of but not in the insertion of the Achilles tendon) 
which was probably the result of the fracture from the 
shrapnel.  It was noted that there was slight involvement 
of the range of motion of the left foot when his injury 
was acute.  It was noted it was hard to tell how much 
involvement there was at the present time, however, it 
involved dorsiflexion somewhat.  His left dorsiflexion was 
about 5 degrees, and 7 or 8 degrees on the right side.  
Shrapnel was seen, on X-ray studies, between the proximal 
ends of the tibia and fibula, with no apparent involvement 
of the joint or bony area; and he admitted to no 
particular symptoms.  There was an irregular but well-
healed entrance wound scar which was located on the medial 
aspect of the left leg.  He had a well-healed scar just 
below the right elbow, over the ulna, some 2 inches over 
the bone which palpated as somewhat irregular in that 
area, probably where he did have a fracture at that time.  
There was no apparent shrapnel and the bone was well-
healed on X-ray studies, and it was noted he had very few 
symptoms aside from some sensitivity.  The impressions 
included an old fracture of the right ulna, an old 
fracture of the left os calcis, and a right foot injury 
showed no significant residuals.  X-ray studies of the 
left foot revealed degenerative changes with some 
deformity of the posterosuperior calcaneus, with 
suspicious post-traumatic deformity.  X-ray studies of the 
right foot revealed mild degenerative changes.  X-ray 
studies of the left tibia and fibula reflected no 
significant bony abnormalities.  X-rays of the elbow 
revealed no evidence of joint effusion on the left lateral 
view; there was minimal degenerative spurring at the 
humeral-ulnar articulation, with no acute bony 
abnormalities. 

At a January 1997 Travel Board hearing, the veteran 
testified that he had some limitations due to residuals of 
his shrapnel wounds but was not ready for a wheelchair.  
He said that he had some limitations in walking, he had 
mild pain in the right leg, and he had problems with the 
weather.  He said that he had foreign bodies in his right 
foot and hip.  With regard to the left foot, he said such 
was getting worse.  With regard to the right foot, he said 
he had a through-and-through injury with resulting muscle 
damage.  He said his scar of the left thigh was well-
healed.  He related he had some left leg numbness if he 
stood for too long.  He said he had right forearm pain at 
the end of the day and when he did too many activities.  
He said he had some forearm bone damage.  He related his 
forearm scar was not tender or painful when he touched it.   
He said that he took medication for his problems.

At a February 1998 VA examination, the veteran reported 
that his main problems regarded the left foot.  He also 
said he had arthritis of the right foot.  He said could 
walk quite well but was restricted in terms of the 
distance he could travel.  X-rays definitely showed some 
post-traumatic arthritis of the left foot, which was his 
major problem.  On physical examination, it was noted that 
he had good circulation of the feet.  He was intact, 
neurologically.  His skin appeared normal, and he denied 
having any edema.  The examiner noted that range of motion 
studies may show a very slight decrease on the left side 
as opposed to the right.  The examiner also indicated that 
range of motion approached normal on both sides.  He could 
heel and toe walk without much difficulty.  Walking for 
the most part does not produce a limp, although he 
obviously limped at times.  The impressions included 
multiple shrapnel wounds; post-traumatic arthritis of the 
left foot; and osteoarthritis of the right foot.  It was 
noted that the physical examination showed no change from 
the February 1996 VA examination (which is discussed 
above). 

By an April 1998 RO decision, arthritis was recognized as 
a component of the veteran's service-connected residuals 
of shrapnel wounds of the left and right foot.

A February 1999 VA examination report shows that the 
veteran reported a history of having sustained shrapnel 
wound injuries to the feet, left leg, and right forearm.  
On examination of the feet, he had smooth, well-healed, 
unattached scars, which were without tenderness to 
palpation; these scars were located about the inner aspect 
of the medial mid-calcaneal areas.  There were no 
appreciable foreign bodies underneath.  There was no 
muscular atrophy or wasting of the feet, and strength 
testing of the feet were beyond normal (i.e. better than 
normal) given the age of the veteran.  Both thighs 
measured 50.5 centimeters in circumference.  There was no 
appreciable and palpable tenderness in the thighs.  Forced 
dorsi and plantar flexion strength, forced straight leg 
raising and lowering, and quadriceps and bi-strength 
testing was symmetrical and normal, actually beyond that 
which was normal for most men the veteran's age.  The 
muscle bulk of the forearms was normal for his age.  He 
had a 2 by 3/4 centimeter scar which was very thin, non-
tender, non-depressed, and without attachment, located at 
the extreme proximal portion of the right extensor surface 
near the elbow.  No foreign bodies were noted under the 
scars.  It was noted that the left forearm was 28.5 
centimeters in circumference while the right forearm was 
30 centimeters.  Grip, supination, pronation, triceps, and 
biceps strength were excellent and symmetrical, 
particularly for a man who was 76 years old.  X-rays of 
the feet showed no metallic particles in the soft tissue.  
There was mild inferior heel spurring, bilaterally, with a 
minimal bone deformity of the right os calcis, which, when 
compared to the left side showed perhaps an old fracture.  
Spurring was noted at the distal talus and dorsally at the 
left foot.  The impression was shell fragment wounds to 
the extensor proximal surface of the right forearm, the 
extreme medial aspect of the left thigh, and to the right 
buttocks, with scar tissue as noted (above) with no 
significant residuals from muscle injuries. 

In June 2001, the veteran underwent a VA muscles 
examination which was conducted by a nurse practitioner.  
During the course of the examination, the veteran 
indicated he had some left foot pain, particularly about 
his ankle.  He related that the pain was a "3," and that 
with flare-ups, the pain was a "9."  He related he had no 
swelling, locking, or giving way.  He said he had no right 
foot pain.  He said he had no pain or weakness of the left 
thigh.  He said his right forearm bothered him with mild 
pain, only on rare occasions.  It was noted he took pain 
medication.  

On examination of the left foot (identified as Muscle 
Group X), it was noted he had a hypopigmented scar which 
was 1 centimeter in length and located approximately 3 
centimeters below the lateral malleolus.  There was an 
exit wound which was hypopigmented and located 
approximately 3 centimeters below the medial malleolus.  
There was no tenderness to palpation of the scars and 
fills.  About the left ankle, there was moderate 
crepitance.  He had full range of motion of the left foot. 
He had moderate crepitance.  He had no noted deformity of 
the ankle.  There was no significant tissue or muscle loss 
associated with the injury.  With regard to Muscle Group 
XI, he had a hypopigmented scar which was 4.5 centimeters 
by 1.0 centimeters in length.  He had very minimal tissue 
loss, with no muscle loss associated with this scar.  

On examination of the right foot (identified as Muscle 
Group X), he had scars including:  a .5 centimeter 
indentation; an entrance wound which was approximately 1 
centimeter in length and round; a stellar-type scar that 
was non-tender to palpation; an exit wound which was .3 
centimeters in length, small, erythematous, with minimal 
tissue loss and no muscle loss; and a scar in the area of 
the calcaneal tendon.  The veteran had full range of 
motion, with flexion and extension of the right foot. 

On examination of the left thigh (Muscle Group XV), he had 
a hypopigmented scar, with a very minimal tissue loss and 
no muscle loss.  He had full range of motion of the hips 
and knee.  

On examination of the right forearm, he had an incisional 
scar which was 3.5 centimeters in length, and located just 
distal to the elbow and dorsal surface of the right 
forearm.  He had a stellar-type scar which was 1.5 
centimeters in length, which was located in Muscle Group 
VI.  It was noted he had minimal tissue damage or tissue 
loss and very minimal muscle loss.  With deep palpation, 
it was noted that an actual area of the bone was indented 
very slightly from where shrapnel entered the bone itself.  
It was noted that there was no deformity and very minimal 
muscle loss.  He had a small stellar scar on the lateral 
aspect of the forearm which was .5 centimeters in length 
and that is 6 centimeters from the wrist; this scar was 
non-tender on palpation and located in Muscle Group VII; 
there was no tissue loss or muscle loss associated with 
this scar.  The veteran had full range of motion of the 
elbow and wrist, with very mild crepitance.

The final diagnoses included status-post gunshot wounds of 
the right forearm, right and left foot, and left thigh, 
with some residual degenerative joint disease of the left 
ankle.  It was noted that the penetrating wound of the 
right ulna did result in a fracture, and there was some 
minimal muscle injury (Muscle Group VI) associated with 
this.  The examiner noted that over time, his injury had 
healed nicely with virtually no residual functional 
limitations. 


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
The record shows that the veteran was properly notified of 
the January 1994 RO decision which denied his claims for 
higher ratings for residuals of shell fragment wounds of 
the feet, left thigh and right forearm.  The veteran was 
issued a statement of the case (in June 1994) and 
supplemental statements of the case (SSOCs) (in March 
1996, April 1998, and September 2002).  The Board 
concludes that the RO decision, SOC, and SSOCs, and 
letters sent to the veteran over the years informed him of 
the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the 
denial of his claims.  Further, the veteran was afforded 
VA examinations in February 1996, February 1998, February 
1999 and June 2001.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

The SOC and SSOCs provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why the evidence on file did not 
support higher ratings for his residuals of shell fragment 
wounds of the feet, left thigh and right forearm.  The 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.  As such, the Board 
will proceed with a discussion of the merits of the 
veteran's claims.

Rating Criteria for Muscle Disabilities 

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The 
record must show a wound of slight severity or relatively 
brief treatment and return to duty, healing with good 
functional results, and no consistent complaint of the 
cardinal symptoms of muscle injury or painful residuals.  
Objective findings should include minimum scar and slight, 
if any, evidence of fascial defect or of atrophy or of 
impaired tonus.  There should be no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. 
§ 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound 
and consistent complaints from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
should include evidence of linear or relatively small 
scars indicating the relatively short track of the missile 
through muscle tissue.  There should be signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or 
with prolonged infection or with sloughing of soft parts, 
and intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should 
include scar evidence of the missile track through 
important muscle groups.  There should be moderate loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles when 
compared with the sound side.  Tests of the strength and 
endurance of the muscle groups involved when compared to 
the sound side should show positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56.

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The record must 
show a history and complaints similar to those required 
for a moderately severe disability, but in aggravated 
form.  Objective findings include extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of the 
missile.  Palpation should demonstrate moderate or 
extensive loss of deep fascia or of muscle substance.  
There may be soft or flabby muscles in the wound area, and 
the muscles may not swell or harden normally in 
contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle is indication of severe disability.  
38 C.F.R. § 4.56.

It is noted that the regulations for rating muscle 
injuries (38 C.F.R. § 4.73 and 38 C.F.R. § 4.56) were 
revised effective July 3, 1997, while the veteran's claims 
were pending; however, no substantive changes were made.  
See 62 Fed. Reg. 30235-30240 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  


Scars

Prior to August 30, 2002, scars were evaluated as 
following:  a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also 
be evaluated for limitation of functioning of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the regulations pertaining to 
the evaluation of scars were changed.  Under the newly 
revised regulations, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion are rated 10 percent disabling provided the area or 
areas are 144 square inches (929 sq. cm.) or greater. Note 
(1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note 
(2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, 
superficial, unstable are rated 10 percent disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, 
superficial, painful on examination are rated 10 percent 
disabling.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): 
In this case, a 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
August 30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, 
are to be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805  
(effective August 30, 2002).

Since there was a change in law during the pendency of 
this appeal, the Board must apply the version of the law 
that is more favorable to the claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board recognizes that 
the veteran and his representative have not been afforded 
notice of the change in the regulations regarding how skin 
disabilities are to be evaluated.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Given the evidence on file 
showing wholly asymptomatic scars, as will be discussed 
below, any failure on the part of the Board to properly 
notify the veteran and his representative is harmless 
error and would actually cause further and unnecessary 
delay in the appellate review of his case. 

Feet

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the 
specific joints involved.  When there is some limitation 
of motion, but which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 
10 percent rating where there is moderate limitation of 
motion of the ankle.  A 20 percent rating (the maximum 
available rating under Code 5271) is warranted when 
limitation of motion is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The standardized range of motion 
for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.

According to Diagnostic Code 5284, foot injuries are rated 
30 percent disabling when severe, 20 percent disabling 
when moderately severe, and 10 percent disabling when 
moderate in degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A zero percent (noncompensable) disability rating 
is to be assigned where the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 
percent for marked deformity.  38 C.F.R. § 4.71a; 
Diagnostic Code 5273.

In evaluating injuries to the intrinsic muscles of the 
foot known as Muscle Group X, evaluations are based on 
injury to the plantar or dorsal portion of the foot.  A 
noncompensable evaluation is assigned when there is 
evidence of slight disability of the dorsal portion of the 
foot, a 10 percent evaluation is assigned for both a 
moderate disability and moderately severe disability of 
the dorsal portion of the foot, and a 20 percent 
evaluation is assigned when there is evidence of severe 
disability in the dorsal portion of the foot.  A 
noncompensable evaluation is assigned when there is 
evidence of slight disability of the plantar portion of 
the foot, a 10 percent evaluation is assigned for a 
moderate disability of the plantar portion of the foot, a 
20 percent evaluation is assigned when there is evidence 
of a moderately severe disability of the plantar portion 
of the foot, and a 30 percent rating is warranted for a 
severe disability of the plantar portion of the foot.  38 
C.F.R. § 4.73, Diagnostic Code 5310.

Thigh

Diagnostic Code 5315 provides for a 10 percent evaluation 
for moderate impairment of Muscle Group XV, the medial 
thigh group.  A 20 percent rating is warranted for a 
moderately severe injury to Muscle Group XV and a 30 
percent rating is provided for a severe injury to Muscle 
Group XV.  38 C.F.R. § 4.73, Diagnostic Code 5315.


Forearm

A noncompensable evaluation is warranted for a slight 
injury to Muscle Group VI (extensor muscles of the elbow, 
including the triceps) of either the major or minor upper 
extremity.  A 10 percent evaluation requires moderate 
injury.  A 20 percent evaluation is warranted for a 
moderately severe injury of the minor upper extremity and 
a 30 percent evaluation is warranted for a moderately 
severe injury of the major upper extremity.  A 30 percent 
evaluation is warranted for a severe injury of the minor 
upper extremity and a 40 percent evaluation is warranted 
for a severe injury of the major upper extremity.  38 
C.F.R. § 4.73, Diagnostic Code 5306.


Functional Loss

Under 38 C.F.R. § 4.40, a disability of the 
musculoskeletal system includes functional loss due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
In rating disability of the joints consideration is to be 
given to pain on movement, swelling, deformity or atrophy 
of disuse.  Additionally, it is the intention of the 
rating schedule to recognize actually painful joints due 
to healed injury as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 require that the veteran's pain, swelling, weakness, 
and excess fatigability be considered when determining the 
appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by 
the veteran.



#1--Left Foot

A review of the claims file reveals that in February 1945, 
the veteran sustained a shell fragment wound to the left 
foot, which was variously described as moderate and 
moderately severe in nature.  The left os calcis was 
fractured secondary to the shrapnel wounds.  Treatment 
included debridement of the wounds, surgical removal of 
foreign bodies, and application of a plaster cast to the 
left leg.  In the weeks following his injury, his 
complaints included left foot numbness, and limitation of 
prolonged weight bearing and locomotion.  Several months 
later, in June 1945, it was noted his scars were well-
healed and non-adherent.  His motion of the left ankle was 
complete; inversion was essentially non-existent; eversion 
was possible for 10 degrees.  There was no synovial 
thickening or swelling of the left ankle.  In September 
1945, it was noted he had a mild gait impediment.

A March 1946 VA examination report shows that the veteran 
reported that his left foot fatigued easily when walking, 
and he also complained of limited motion of the foot.  On 
examination of the left foot, he had no significant scars, 
and no tenderness or limitation of motion.  It was noted 
that there was no evidence of foreign bodies.  The 
impressions included a bony spur of the left os calcis.  
He was seen in a private clinic in March 1949, and it was 
noted that there was no evidence of nerve involvement or 
limitation of motion of the lower extremities.  His scars 
were noted as small, superficial, and involving no tissue 
loss.

More recent medical evidence, including a February 1996 VA 
examination report, shows that the veteran had no 
significant scars of the feet.  He had slight tenderness 
of the left os calcis and some slight range of motion 
issues when his injury was acute.  Shrapnel was noted on 
X-ray, with no apparent involvement of the joint or bony 
areas.  Additionally, X-ray studies of the left foot 
revealed degenerative changes with some deformity of the 
postero-superior calcaneus with a suspicious post-
traumatic deformity.  At a February 1998 VA examination, 
the veteran reported that his main problems regarded the 
left foot.  On examination, he had good circulation of the 
feet.  Neurologically, his feet were intact.  His skin 
appeared normal and he denied having any edema.  Range of 
motion approached normal.  The impressions included post-
traumatic arthritis of the left foot.  On VA examination 
in February 1999, it was noted that the veteran had 
smooth, well-healed, unattached scars of the left foot, 
which were without tenderness on palpation.  There were no 
appreciable foreign bodies underneath the scars.  There 
was no muscular atrophy or wasting of the feet.  Strength 
testing was better than normal.  

The veteran's most recent VA examination was conducted in 
June 2001.  The examiner indicated that the left foot 
disability was located in Muscle Group X.  It was noted 
that one scar was hypopigmented and he had no tenderness 
on palpation.  About the left ankle, he had moderate 
crepitance.  He had full range of motion of the left foot.  
He had no deformity of the ankle.  He had no significant 
tissue or muscle loss associated with his injury.  

In sum, the Board finds that no more than a 20 percent 
rating is warranted for residuals of a shell fragment 
wound of the left foot.  The veteran's residuals have 
never been noted or characterized as "severe."  Severe 
disability is required for an increased rating, to 30 
percent, under Diagnostic Code 5284.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  VA examinations in the 1990s as 
well as in 2001 reflect that the veteran's range of motion 
of the left foot/ankle was consistently noted as 
essentially normal.  Further, the VA examinations noted 
that he had no atrophy of the left foot; he had good 
circulation; and his skin was described as normal.  None 
of the aforementioned findings (which are essentially 
normal) can be considered "severe" in nature and 
productive of a higher rating under Diagnostic Code 5284.

With regard to muscle damage, it is noted that the 
veteran's initial wound to the left foot was deemed 
"moderately severe."  Since then medical evidence on file, 
including the June 2001 VA examination report, generally 
reflects that he has little or no muscle damage of the 
left foot.  As such, a higher rating of 30 percent is not 
warranted under Diagnostic Code 5310, as a severe injury 
of the plantar portion of the foot is not present.  
38 C.F.R. § 4.73, Diagnostic Code 5310.

The veteran's scars have been essentially described as 
asymptomatic, being characterized as well-healed, non-
tender, and superficial.  Clearly, a higher rating under 
the old scar codes is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 
2002).  Further, with regard to the newly revised codes it 
is noted that the veteran's scars of the left foot are:  
small with some hypopigmentation; not associated with 
underlying soft tissue damage; do not produce limitation 
of motion; or result in the frequent loss of skin covering 
the scar.  As such, a higher rating under the new codes is 
similarly not warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7803, 7805 (effective August 30, 2002). 

It is noted that X-ray evaluations have indicated that the 
veteran has post-traumatic arthritis of the left foot.  It 
is noted that arthritis is considered a residual of his 
service-connected shell fragment wound of the left foot.  
The Board also notes that there was no objective evidence 
of limitation of motion of the left foot during VA 
examinations in 1998, 1999 and 2001.  It is acknowledged 
that during the course of a February 1996 VA examination 
it was commented that he had slight range of motion issues 
when his injury was acute.  Further, it was noted that 
during a June 2001 VA examination, the veteran indicated 
that his left foot pain was a "3," and during flare-ups 
was a "9."  Given the aforementioned findings, including 
slight range of motion problems with flare-ups, certainly 
no more than a 20 percent rating is warranted for any 
resultant pain due to arthritis of the left foot.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271. 

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating for residuals of a 
shell fragment wound of the left foot, with post-traumatic 
arthritis, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

#2--Right Foot

The veteran sustained a perforating shell fragment wound 
to the right foot in February 1945.  In March 1945, his 
right foot wound was described as mild.  At a March 1946 
VA examination, it was noted he had no tenderness of his 
scar or limitation of motion.  A March 1949 private 
examination report shows that the veteran had no 
limitation of motion of the lower extremities and no nerve 
involvement.  Some tenderness was noted about the scar on 
the right os calcis, and it was remarked he had sustained 
a "through-and-through" wound.

A February 1996 VA examination report reflects an 
impression of a right foot injury with no significant 
residuals.  X-ray studies revealed mild degenerative 
changes.  The veteran underwent a VA examination in 
February 1998, and it was noted that the findings were 
essentially the same as the February 1996 findings.  He 
had good circulation of the feet, and was neurologically 
intact.  His skin appeared normal and he denied having any 
edema.  It was noted that range of motion approached 
normal.  Walking was noted as not productive of a limp, 
for the most part.  The impressions included 
osteoarthritis of the right foot.  A February 1999 VA 
examination report shows that he had smooth, well-healed, 
unattached scars of the right foot, which were without 
tenderness on palpation.  There were no appreciable 
foreign bodies underneath the scars.  He had no muscular 
atrophy or wasting of the feet.  Strength testing was 
normal.  Forced dorsiflexion strength, forced plantar 
flexion strength, forced straight leg raising and lowering 
and quadicripes testing was symmetrical and normal.  

In June 2001, the veteran underwent a VA examination of 
the right foot (Muscle Group X), and it was noted that he 
had scars which were small and productive of minimal 
tissue or muscle loss.  Full range of motion was noted. 

In sum, the Board finds that the evidence supports a 10 
percent rating based on right foot pain.  38 C.F.R. 
§§ 4.40, 4.59.  X-ray evaluations have indicated that the 
veteran has mild arthritis of the right foot.  (It is 
noted that arthritis is considered a residual of his 
service-connected shell fragment wound of the right foot.)  
There is also evidence on file showing that he experiences 
functional impairment as a result of his right foot 
disability.  The veteran has reported that he has some 
difficulty when walking distances.  When X-ray reports are 
reviewed, his statements are credible and supported.  The 
1998 VA examination disclosed that range of motion studies 
approached normal which leaves us with the conclusion that 
it was not fully normal.  The veteran has testified, 
noting that he had disability on the right side and mild 
pain.  His testimony is credible and the VA examinations 
do not refute his testimony.  The Board concludes that 
there is some functional impairment and that the minimum 
compensable evaluation is warranted under 38 C.F.R. 
§ 4.59. 

With regard to his residual scars, such have been 
consistently described as superficial, well-healed, and 
essentially asymptomatic.  (It is acknowledged that 
tenderness of a scar of the right foot was noted in 1949; 
however, this symptom has since not been indicated.)  As 
such, a higher rating under the old scar codes is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (prior to August 30, 2002).  Further, with 
regard to the newly revised codes it is noted that the 
veteran's scars of the right foot are well-healed, 
superficial (i.e. not deep), small (being no more than 1 
centimeter in length), and not productive of any 
limitation of motion.  Thus, a higher rating under the 
newly revised codes is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7803, 7805 (effective August 
30, 2002). 

In sum, a 10 percent rating and no more is warranted for 
the veteran's residuals of a shell fragment wound to the 
right foot.  38 C.F.R. §§ 4.40, 4.59.

#3--Left Thigh

The veteran sustained a shrapnel wound to the left thigh 
in February 1945, which was described as slight.  In March 
1946, it was noted that he had no tenderness, or 
limitation of motion of the left leg.  It was also noted 
that he had no muscle injury of the left leg.

In February 1996, the veteran underwent a VA feet 
examination.  X-ray studies revealed shrapnel between the 
proximal ends of the tibia and fibula with no apparent 
involvement of the joint or bony area.  At a February 1998 
VA examination, it was noted that he could heel and toe 
walk without much difficulty.  It was also noted that 
there had been no changes since the February 1996 
examination. 

A February 1999 VA examination report shows that the 
veteran's thighs were the same size.  There was no 
appreciable or palpable tenderness of the thighs.  Forced 
straight leg raising and lowering was better than normal.  
The impressions included shell fragment wounds of the 
extreme medial aspect of the left thigh, with no 
significant residuals from muscle injuries.  On 
examination in June 2001, it was noted that the veteran's 
left thigh residuals (Muscle Group XV) included a scar.  
It was noted he had no muscular tissue loss and had full 
range of motion of the hips and knee.  The diagnoses 
included status-post gun shot wounds of the left thigh.  

In sum, the Board finds that the evidence is against a 
compensable rating under 38 C.F.R. § 4.73, Diagnostic Code 
5315 as there is no evidence of moderate injury to Muscle 
Group XV.  It is noted that the evidence on file shows no 
muscle damage.  Notably, there is also no evidence of 
residual limitation of motion, nerve involvement, or 
functional impairment.

There is also no evidence of compensable scar 
symptomatology.  In this regard, it is noted that the 
veteran's scars of the left thigh have consistently been 
described as well-healed.  While some hypopigmentation has 
been noted, this is not considered a compensable 
characteristic under either the old or newly revised 
rating codes.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (effective August 
30, 2002). 

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating for residuals of a 
shell fragment wound of the left thigh must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

#4--Right Forearm

In February 1945, the veteran sustained a penetrating 
shrapnel wound to the right forearm.  Some records reflect 
that the veteran sustained a fractured right ulna.  
Treatment included debridement, and surgical excision of 
foreign bodies.  On VA examination in March 1946, it was 
noted he had no tenderness, muscle injury or limitation of 
motion of the right elbow.  Scars were indicated.  In 
February 1996, the veteran underwent a VA examination.  He 
had well-healed scars.  X-rays revealed: no shrapnel, no 
evidence of joint effusion, minimal degenerative spurring 
of the humeral ulnar articular with no acute bony 
abnormalities.  On VA examination in February 1999, it was 
noted that the veteran had normal muscle bulk of the 
forearms.  His scars were described as thin, non-tender, 
non-depressed, and without attachment.  He had excellent 
grip, supination, pronation, and biceps and triceps 
strength.  The impressions included shell fragment wounds 
of the right forearm, with no significant residuals from 
the muscle injuries.  

In June 2001, the veteran underwent a VA examination and 
it was noted that he had minimal tissue and muscle loss of 
Muscle Group VI.  It was noted that on deep palpation, he 
had actual area of the bone that was indented very 
slightly from where the shrapnel entered the bone itself.  
Scars were noted, with no accompanying tissue or muscle 
loss.  He had full range of motion of the elbow and wrist, 
with very mild crepitance. 

In sum, the Board finds that a compensable rating is not 
warranted in this case.  In this regard, it is noted that 
there is no evidence of moderate damage to Muscle Group 
VI.  Recent medical evidence on file, including the June 
2001 VA examination report, shows that he had very minimal 
muscle loss, and such findings equate to no more than a 0 
percent rating under Diagnostic Code 5306.  Other VA 
examinations from the 1990s similarly fail to reflect any 
evidence of moderate muscle damage.  38 C.F.R. § 4.73, 
Diagnostic Code 5306. 

Further, there is no evidence of limitation of motion, or 
functional loss of the right forearm; as such, a higher 
rating is not warranted under the applicable codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5206, 5207.

There is also no evidence of compensable scar 
symptomatology.  In this regard, it is noted that the 
veteran's scars of the right forearm have consistently 
been described as well-healed.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (effective August 30, 2002). 

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating for residuals of a 
shell fragment wound of the right forearm must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

All Claims

It is noted the veteran's representative has made 
arguments regarding the value of the June 2001 VA 
examination findings as such was conducted by a nurse 
practitioner.  The Board has taken this fact into 
consideration when rating the veteran's disabilities and 
notes that the June 2001 VA examination is thorough and 
essentially consistent with the other medical evidence on 
file including the February 1999 VA examination findings 
which were made by a physician. 

The Board, in reaching the conclusions above, has 
considered the veteran's written statements and his 
testimony. See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  


ORDER

Entitlement to an increased rating for residuals of a 
shell fragment wound to the left foot, including post-
traumatic arthritis, is denied.

Entitlement to an increased rating, of 10 percent, for 
residuals of a shell fragment wound of the right foot, 
including osteoarthritis, is granted.

Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh is denied.

Entitlement to an increased rating for residuals of a 
shell fragment wound of the right forearm is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

